EXHIBIT 10.1

TRANSITION AGREEMENT

        This Transition Agreement (this "Agreement") is entered into on December
15, 2010 by and between THE JONES GROUP INC., a Pennsylvania corporation (the
"Company"), and SIDNEY KIMMEL ("Mr. Kimmel").

        WHEREAS, Mr. Kimmel is the founder and a member of the Board of
Directors of the Company (the "Board") who has served as the Chairman of the
Company in an executive capacity since 1975; and

        WHEREAS, Mr. Kimmel currently serves as Chairman pursuant to an
Employment Agreement dated July 1, 2000 between the Company and Mr. Kimmel,
which was amended as of July 14, 2008 (as amended, the "Employment Agreement");
and

        WHEREAS, Mr. Kimmel and the Company have determined that, commencing
January 1, 2011, Mr. Kimmel will serve the Company solely in the capacity of
non- executive Chairman of the Company's Board of Directors;

        NOW, THEREFORE, in consideration of the mutual agreements, provisions
and covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below.

        1. Termination of Employment and Employment Agreement. Mr. Kimmel and
the Company agree that, effective as of the close of business on December 31,
2010 (the "Effective Date"): (i) Mr. Kimmel's service as an officer and employee
of the Company shall terminate, and (ii) the Employment Agreement shall
terminate and have no further force and effect, except as to any provisions
thereof that are to survive termination, as expressly provided herein or
therein.

        2. Service as Non-Executive Chairman of the Board. The Company
acknowledges that, as required under the Company's Corporate Governance
Guidelines, Mr. Kimmel has offered his resignation as of the Effective Date as a
director of the Company, and Mr. Kimmel acknowledges that the Board has voted to
reject such offer in order to carry out the mutual intent of the parties and of
the Board that Mr. Kimmel continue his Board service. Accordingly, commencing
January 1, 2011, Mr. Kimmel shall serve as the non-executive Chairman of the
Board of the Company until the appointment of a Chairman of the Board
immediately following the next annual meeting of the stockholders of the
Company. In his capacity as non-executive Chairman of the Board, Mr. Kimmel's
duties shall include presiding at Board meetings (except for meetings of the
independent directors), establishing agendas for Board meetings, and such other
duties specified under the Company's Corporate Governance Guidelines as are
normal and customary to such position, or as may be reasonably assigned to the
non-executive Chairman by the Board. In compensation for his services as
non-executive Chairman, Mr. Kimmel shall receive annual retainers, meeting
attendance fees, restricted stock awards, and such other

--------------------------------------------------------------------------------

compensation payable in such amounts and at such times as provided under plans
and policies generally applicable to non-management directors adopted from time
to time by the Board.

        3. Medical and Dental Benefits. The parties agree that in recognition of
Mr. Kimmel's substantial and significant contributions and years of service to
the Company, the Company shall provide continued medical and dental coverage for
Mr. Kimmel and his spouse under the Company's group policy or otherwise, at the
levels in effect immediately prior to the Effective Date, during the lifetimes
of Mr. Kimmel and his spouse, respectively; provided, however, that such
coverage shall be secondary to any medical and dental coverage to which Mr.
Kimmel and his spouse are entitled during such period under Medicare or similar
legislation. Mr. Kimmel agrees that he, and if he predeceases his wife, his
estate, shall reimburse the Company 100% of the premiums of maintaining such
coverage.

        4. No Other Payments. Mr. Kimmel acknowledges that all equity awards
previously granted to him have vested prior to the date of this Agreement and
confirms and agrees that, except as otherwise expressly provided in this
Agreement, he shall have no right or entitlement from or after the Effective
Date to any compensation, bonus, benefits or other amounts in connection with
his employment with the Company or the cessation of his service as an employee
(whether pursuant to the Employment Agreement, any plan, program or policy of
the Company or otherwise), except that (i) any account balance of Mr. Kimmel
under the 401(k) Plan shall be paid or distributed pursuant to the terms and
conditions of such plan and (ii) Mr. Kimmel may elect to port or convert any of
his term or supplemental life insurance coverage under Company group plans in
effect immediately prior to the Effective Date, in accordance with the terms and
conditions of such plans.

        5. Survival of Provisions. Notwithstanding the termination of the
Employment Agreement pursuant to Section 1 above, the parties agree that: (i)
the rights, obligations and covenants of Mr. Kimmel set forth in the following
sections of the Employment Agreement shall survive the termination of the
Employment Agreement and shall continue in force and effect until Mr. Kimmel's
death, notwithstanding any shorter duration specified under the Employment
Agreement: Section 8 (Company Property), Section 9 (Confidential Information),
Section 10 (Competition; Recruitment; Non-Disparagement) and Section 13
(Indemnification); and (ii) the obligations and covenants of the Company under
Sections 10(c) and 13 of the Employment Agreement shall survive termination of
the Employment Agreement and continue in force and effect until Mr. Kimmel's
death.

        6. Miscellaneous.

a.

 

  Notices. Any notice or communication to the Company or to Mr. Kimmel under
this Agreement shall be in writing and shall be considered given on the third
business day following mailing by certified mail, return receipt requested, to
the Company at 1411 Broadway, New York, New York 10019, Attention: General
Counsel, or to Mr. Kimmel at Mr. Kimmel's address on file with the Company (or
at such other address as either party may specify by written notice to the other
party).

2

--------------------------------------------------------------------------------

b.   Assignment. This Agreement shall not be assignable by Mr. Kimmel. This
Agreement and all rights of Mr. Kimmel hereunder shall inure to the benefit of
and be enforceable by Mr. Kimmel's personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees and legatees.
 

c.   Injunctions. Given that a breach of the provisions of this Agreement would
injure the Company irreparably, the Company may, in addition to its other
remedies, obtain an injunction or other comparable relief restraining any
violation of such provisions, and no bond, security or other undertaking shall
be required of the Company in connection therewith.
 

d.   Severability. The provisions of this Agreement are separable, and if any
such provision is invalid or unenforceable, the remaining such provisions shall
continue in full force and effect.
 

e.   Entire Agreement. This Agreement constitutes the entire understanding and
agreement between the parties with respect to the subject matter hereof,
supersedes the Employment Agreement and all other existing agreements between
the Company and Mr. Kimmel, and cannot be amended, unless such amendment is in
writing and signed by both parties to this Agreement.
 

f.   Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (other than its choice of laws
rules), where it has been entered into and where it is to be performed. The
parties hereto consent to the exclusive jurisdiction of any federal or state
court in the State of New York to resolve any dispute arising under this
Agreement or otherwise.
 

g.   Headings. The headings in this Agreement are solely for convenience of
reference and shall not affect its interpretation.
 

h.   No Waiver. The failure of either party to insist on strict adherence to any
term of this Agreement on any occasion shall not be considered a waiver or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement. For any waiver of a provision of
this Agreement to be effective, it must be in writing and signed by the party
against whom the waiver is claimed.

 3

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
signed as of the date first above written.

  THE JONES GROUP INC.

By: /s/ Wesley R. Card
       Wesley R. Card, Chief Executive Officer


/s/ Sidney Kimmel
Sidney Kimmel


4

 